United States Court of Appeals
                      For the First Circuit

No. 01-2275

        PALMER PAXTON STOUTT; RANCAL INTERNATIONAL, INC.;
                       RANCAL CORP., LTD.,

                     Plaintiffs, Appellants,

                                  v.

                  BANCO POPULAR DE PUERTO RICO,

                         Defendant, Appellee.
                              __________

EURO-ATLANTIC SECURITIES; ABC INSURANCE CO.; XYZ INSURANCE CO.,

                             Defendants.


                                ERRATA

     The opinion of this Court, issued on February 10, 2003, should

be amended as follows.

     On page 12, last line of 2nd full paragraph, add "to" between

"antecedent" and "reporting".